     18-10122-jlg    Doc 76      Filed 02/20/19     Entered 02/20/19 16:18:39     Main Document
                                                   Pg 1 of 1




                                                                                             Richard Levy, Jr.
                                                                                                             Partner
                                                                                            Direct Tel: 212-326-0886
                                                                                           Direct Fax: 212-798-6393
                                                                                           rlevy@pryorcashman.com


                                                  February 20, 2019


     VIA EMAIL AND ECF

     Honorable James L. Garrity, Jr.
     United States Bankruptcy Judge for the
      Southern District of New York
     One Bowling Green
     New York, New York 10004-1408

            Re:   Penny Ann Bradley, Chapter 11, Case No. 18-10122 (JLG)

     Dear Judge Garrity:

             Yesterday, your Honor granted an adjournment of proceedings in this case until Tuesday,
     March 19, 2019, at 10:00 a.m. I will be actually engaged at that time in a matter previously
     scheduled for a hearing in the United States Bankruptcy Court for the Eastern District of New York in
     the case entitled In re 533 Park Avenue Realty LLC, Case No. 16-45130 (ESS). Accordingly, I
     respectfully request that the Court reschedule the hearing from March 19 to Tuesday, March 26,
     2019, at 10:00 a.m., subject to availability on the Court’s calendar.

             I have been authorized by Daniel Alter, counsel for the Debtor, and Jacob Frumkin, counsel
     for Atlas Union Corp., to state that they have no objection to this request. (Mr. Frunkin requested
     that I advise your Honor that he would be unable to appear if the hearing were scheduled for the
     afternoon of March 26 because of a prior court commitment in New Jersey.)

                                                  Respectfully,

                                                  /s/ Richard Levy, Jr.

                                                  Richard Levy, Jr.

     RL:rpm
     cc (via ECF):
           Daniel Alter, Esq.
           Jacob Frumkin, Esq.
3564439




3564439v1
